               Case 1:21-cv-07533 Document 1 Filed 09/09/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
BUZZFEED INC.,                                                 :
111 East 18th Street, 13th Floor                               :
New York, NY 10003                                             :
                                                               :
                                    Plaintiff,                 :
                                                               :
                  - - against - -                              :   COMPLAINT
                                                               :
U.S. DEPARTMENT OF JUSTICE,                                    :
950 Pennsylvania Ave., NW                                      :
Washington, D.C. 20530                                         :
                                                              :
                                   Defendant.                  :
                                                               :
-------------------------------------------------------------- X

        1.    Plaintiff BUZZFEED INC. brings this Freedom of Information Act suit to force

Defendant U.S. DEPARTMENT OF JUSTICE (DOJ) to produce all non-exempt records

regarding the Office of the Inspector General’s investigation of a Former DOJ Executive Officer

(“the DOJ Official”) who was accused of sexual harassment and professional misconduct. The

Office of the Inspector General’s investigation concluded that the DOJ Official did engage in

sexual harassment, which included making inappropriate comments to a subordinate on three

separate occasions and engaging in an unsolicited kiss on the lips. In violation of FOIA, DOJ

refused to release the DOJ Official’s name, office, and the date of retirement.

                                                   PARTIES

        2.       Plaintiff BUZZFEED INC. (“BUZZFEED”) is a member of the media and made

the FOIA request at issue in this case. BUZZFEED is a Delaware corporation with its principal

place of business in New York, NY.

        3.       Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency and

subject to the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:21-cv-07533 Document 1 Filed 09/09/21 Page 2 of 4


                               JURISDICTION AND VENUE

       4.     This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.     Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                               JULY 21, 2020 FOIA REQUEST

       6.     On July 21, 2020, BUZZFEED submitted a FOIA request to the Office of the

Inspector General (“OIG”), a component of DOJ, for “[a]ccess to and/or copies of the full report

by the Office of the Inspector General related to the Investigative Summary published on OIG’s

website on July 21, 2020, entitled: ‘Findings of Misconduct by a Former DOJ Executive Officer

for Making Inappropriate Comments Constituting Sexual Harassment to a Subordinate on Three

Occasions.’ (URL: https://oig.justice.gov/reports/investigative-summary-findings-misconduct-

former-doj-executive-officer-making-inappropriate).” BUZZFEED added that it is seeking a

“copy of the full report that was provided by OIG to the relevant Justice Department

components, including any exhibits, indices, or other attachments.” Exhibit A.

       7.      On July 22, 2020, DOJ acknowledged receipt of the request and assigned

reference number 20-OIG-290 to the matter. Exhibit B.

       8.     On March 17, 2021, DOJ produced fifteen pages of records responsive to the

request, but withheld and redacted the DOJ Official’s identifying information, such as the name,

office, and the date of retirement by citing Exemptions 6 and 7C of FOIA. Exhibit C.

       9.     Throughout the produced report, DOJ identified the DOJ Official as an

“Executive Officer.” Id.

       10.    On March 25, 2021, BUZZFEED appealed the withholdings of the name, office,

date of retirement of the DOJ Official. Exhibit D.




                                              -2-
             Case 1:21-cv-07533 Document 1 Filed 09/09/21 Page 3 of 4


       11.     On March 25, 2021, DOJ assigned reference number A-2021-01368 to the appeal.

Exhibit E.

       12.     On June 30, 2021, DOJ affirmed the redactions of the name, office, and the date

of retirement of the DOJ Official under Exemptions 6 and 7C of FOIA. Exhibit F.

       13.     Under Exemptions 6 and 7C, the agency must “balance the public interest in

disclosure against the [privacy] interest Congress intended the [exemptions] to protect.” U.S.

Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 776 (1989).

       2.      The public interest in the DOJ Official’s identifying information is significant

because the DOJ Official was a former DOJ “Executive Officer,” a high-ranking official with

significant managerial roles and oversight responsibilities.

       3.      Further, the four separate incidents of wrongdoing, which constituted making

inappropriate comments to a subordinate and engaging in an unsolicited kissing on the lips with

a subordinate, according to the OIG’s Investigative Report, violated the Attorney General Policy

Memorandum #2015-04 – Prevention of Harassment in the Workplace, dated October 9, 2015.

       4.      The information sought by BUZZFEED would shed light on the misconduct of an

executive-level government employee and how that misconduct affected the operation of the

Office, and the information sought to be disclosed relate to the employee’s performance of the

DOJ Official’s public duties as the wrongdoings had collateral and direct effects on the DOJ

employees and work environment.

       5.      Therefore, identifying information of the DOJ Official––the name, office, and the

date of retirement––are not exempt under Exemptions 6 and 7C of FOIA and must be disclosed.

       6.      As of the date of this filing, DOJ has not complied with FOIA and has not

produced all records responsive to the request.




                                                  -3-
              Case 1:21-cv-07533 Document 1 Filed 09/09/21 Page 4 of 4


             COUNT I – VIOLATION OF FREEDOM OF INFORMATION ACT

      7.       The above paragraphs are incorporated herein.

      8.       The request seeks the disclosure of agency records and were properly made.

      9.       DOJ is a federal agency subject to FOIA.

      10.      DOJ failed to produce all records responsive to the request.

WHEREFORE, BUZZFEED asks the Court to:

      i.       declare that Defendants have violated FOIA;

      ii.      order Defendants to produce all records responsive to the request;

      iii.     enjoin Defendants from withholding non-exempt public records under FOIA;

      iv.      award Plaintiff attorneys’ fees and costs; and

      v.       award such other relief the Court considers appropriate.


Dated: September 9, 2021

                                                     Respectfully Submitted,

                                                     BUZZFEED, INC.

                                             By:     /s/ Anand Swaminathan


                                                     Anand Swaminathan, Bar No. 4511770
                                                     Matthew Topic, Pro Hac Vice Forthcoming
                                                     Loevy & Loevy
                                                     311 North Aberdeen, 3rd Floor
                                                     Chicago, IL 60607
                                                     Tel: (312) 243-5900
                                                     Fax: (312) 243-5902
                                                     foia@loevy.com

                                                     Counsel for Plaintiff BuzzFeed, Inc.




                                               -4-
